Pee Cueiam.
Application is made to this court to vacate plaintiff-respondent’s costs against defendant-appellant in this court. The plaintiff had judgment in the District Court, which judgment was affirmed in this court. 129 N. J. L. 497. It is asserted that, upon appeal to the Court of Errors and Appeals, the judgment was reversed and the case remitted to this court. It is argued that the judgment being in all things reversed, the judgment for costs should be vacated. Plaintiff-respondent did not appear nor did he oppose the application.
Prom the record submitted we are unable to make any finding as to the true situation and the merits of this application. The state of case consists of a verified petition and notice. The remittitur, if any, does not appear therein, nor is there anything from which the determination of the Court of Errors and Appeals appears.
The application is denied, without costs.